Citation Nr: 1139473	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 30 percent for service-connected right wrist hand reflex symptomatic dystrophy due to medial nerve injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, other than depression.

5.  Entitlement to a temporary total disability rating due to hospitalization for posttraumatic stress disorder (PTSD) in excess of 21 days.

6.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  decisions issued in May 2008, March 2009, April 2009, and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The May 2008 rating decision denied service connection for an acquired psychiatric disorder, referred to as PTSD, and an increased disability rating for the Veteran's service-connected lumbar spine disability.  The Veteran had filed a claim seeking entitlement to a TDIU in January 2006, and as he did not meet the schedular threshold for TDIU consideration, the RO construed the Veteran's TDIU claim as a claim seeking increased ratings for his various service-connected disabilities, including his lumbar spine disability.  While the May 2008 rating decision adjudicated several claims, the Veteran only perfected an appeal of the RO's denial of his claims seeking service connection for PTSD and an increased rating for his lumbar spine disability, as reflected by his March 2008 notice of disagreement.  Thereafter, the Veteran was issued a statement of the case in April 2009, and he perfected his substantive appeal of these claims in May 2009.

In February 2009, the Veteran filed a claim seeking a temporary total disability rating due to hospitalization for PTSD in excess of 21 days, and in March 2009, the RO issued a letter informing the Veteran that he was ineligible to receive this benefit, as he was not service-connected for PTSD.  In October 2009, the Veteran filed a notice of disagreement with this decision; however, he was not thereafter issued a statement of the case pertaining to this issue.  Accordingly, the Board has assumed jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), and the issue is addressed in the Remand portion of the decision below.

The April 2009 rating decision on appeal adjudicated the issues of entitlement to an increased rating for the Veteran's service-connected right hand disability, as well as the issues of entitlement to service connection for depression and loss of a creative organ, and entitlement to an increased rating for a left knee scar.  However, the Veteran's filed a timely notice of disagreement only with regard to his right hand disability increased rating claim, and thereafter perfected a timely substantive appeal of such claim.  

The February 2010 rating decision on appeal adjudicated the Veteran's claim seeking service connection for a bilateral leg condition and his claim to reopen his previously denied service connection for a cervical spinal condition, claimed as secondary to his service-connected right hand disability.  The Veteran was granted service connection for a right leg disorder as secondary to his service-connected lumbar spine disability, and an initial 10 percent disability rating was assigned.  The RO simultaneously denied service connection for a left leg disorder and declined to reopen the Veteran's service connection claim for a cervical spinal disorder.  The Veteran filed a statement in April 2010 expressing his disagreement solely with regard to the 10 percent initial disability rating assigned for his right leg disorder and thereafter perfected a timely substantive appeal of this issue.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board observes that the RO has adjudicated the issues of entitlement to service connection for PTSD, as reflected by the May 2008 rating decision on appeal, and entitlement to service connection for depression, as reflected by the unappealed determination in the April 2009 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, as the Veteran failed to appeal the denial of his claim of entitlement to service connection for depression, the April 2009 rating decision with respect to such issue is final, and new and material evidence must be received in order for VA to reopen the claim and review it on the merits.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  

In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  Therefore, based on the guidance from the Federal Circuit and the Court, the Board has characterized the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than depression, as shown on the first page of this decision.  

A review of the record reflects that the Veteran has sought and been denied entitlement to a TDIU twice during the course of this appeal and that his claim was most recently denied by the RO in an unappealed rating decision issued in April 2010.  However, as the Veteran has continued to assert that his service-connected back disability resulted in his current unemployment during his November 2010 Board hearing, the Board finds that the Veteran has reasserted the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board finds that the issue of entitlement to a TDIU is part and parcel of his increased and initial rating claims and, as such, is listed on the first page of this decision.  Id.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.  In May 2011, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder other than depression, entitlement to a temporary total rating due to hospitalization for PTSD in excess of 21 days, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  During the course of the entire appeal period, the Veteran has demonstrated at least 60 degrees of forward lumbar flexion each time the range of motion of his back was tested, and there is no evidence of ankylosis or physician-prescribed bed rest for incapacitating episodes.

2.  During the course of the entire appeal period, the Veteran has demonstrated mild radiculopathy of the bilateral lower extremities, resulting in no more than mild incomplete paralysis of the sciatic nerve.

3.  During the course of the entire appeal period, the Veteran's right wrist hand reflex symptomatic dystrophy due to medial nerve injury has been productive of severe incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating in excess of 20 percent for the orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  For the entire appeal period, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  For the entire appeal period, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  For the entire appeal period, the criteria for a 50 percent rating, but no higher, for right (major) wrist hand reflex symptomatic dystrophy due to medial nerve injury have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.124a, Diagnostic Code 8616 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

With respect to the Veteran's claim for a higher rating for his radiculopathy of the right lower extremity, the Board notes that such claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notice with regard to the Veteran's initial service connection claim was satisfied by a letters issued in August 2009, September 2009, and January 2010, which were sent prior to the initial adjudication of the Veteran's claim.  Accordingly, the Board concludes that VA's notice requirements with regard to this claim have been satisfied.

With regard to the Veteran's lower back and right hand disability increased rating claims, VA's notice requirements were satisfied by letters issued in January 2006 and June 2006, which apprised the Veteran of the evidence VA would obtain and the evidence he was responsible for obtaining, and that he must demonstrate that his service-connected disabilities had increased in severity to warrant the assignment of an increased rating.  Such also informed him of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  These notices were sent prior to the initial adjudication of the Veteran's claims.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran's VA and private treatment records, as well as Social Security Administration (SSA) records, have been obtained, and he has not identified any available treatment records that have not been requested or obtained.  The Veteran was also provided with several VA examinations during the current rating period with regard to his increased rating claims.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 


Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Lower Back Disability and Right Lower Extremity Radiculopathy 

The Veteran's service-connected lumbosacral strain has been assigned a 20 percent rating under Diagnostic Code 5237 pertaining to lumbosacral or cervical strain.  The Board also notes that the record reflects diagnoses of lumbar spinal stenosis and disc bulging.  Therefore, the Board has also considered the applicability of Diagnostic Code 5243 pertaining to intervertebral disc syndrome.

In this regard, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Veteran has not alleged that bed rest has been prescribed by a physician to treat incapacitating episodes of intervertebral disc syndrome; and no such prescription is noted in the treatment records or examination reports.  Therefore, since the evidence does not show the Veteran meets the definition of an "incapacitating episode," it is more advantageous to him to evaluate his service-connected back disability under the General Rating Formula for Diseases and Injuries of the Spine.

Under such rating criteria, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See id., Note (2) (2011).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  See id., Note (1) (2011).  

In this regard, Diagnostic Code 8520 states that 10, 20, 40, or 60 percent disability ratings are assigned for mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

It is noted, however, that the regulations regarding back disabilities were written to take pain, whether or not it radiates, stiffness, and aching into account.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The Veteran contends that the current severity of the orthopedic manifestations of his lower back disability entitles him to a rating in excess of 20 percent.  Furthermore, he has been service-connected for radiculopathy of his right lower extremity, rated as 10 percent disabling, as a neurological manifestation of his service-connected lower back disability.  This rating was assigned effective from the date of receipt of his claim seeking service connection for a right leg disability in July 2009.  As the Veteran's lower back disability increased rating claim stems from a claim filed in January 2006, the Board will consider whether the Veteran should be assigned a separate rating for radiculopathy of the right lower extremity prior to July 2009, and in excess of 10 percent thereafter.  

The relevant evidence of record includes the Veteran's private and VA treatment records, VA examination reports, and lay statements, to include his hearing testimony, regarding his functionality and perceived impairment.

A private August 2006 magnetic resonance imaging (MRI) study of the Veteran's lumbar spine was interpreted to reveal spinal canal stenosis and disc bulging.  
A November 2006 private treatment record reflects the Veteran's report of lower back pain radiating to his right lower extremity.  On physical examination, the Veteran demonstrated tenderness over his left paraspinous muscle.  On range of motion testing, his left lumbar rotation and extension were noted to be more painful than his right lumbar rotation and extension.  On neurological testing, the Veteran had negative straight leg raise testing results.  A December 2006 private treatment record reflects that the Veteran had significant pain over his left paraspinal muscle in the sacroiliac joint area and that he demonstrated decreased range of motion on lumbar extension, left rotation, and left side-bending.  On neurological testing, the Veteran had no abnormalities of his muscles or reflexes, but he had decreased sensation on the L-5 dermatomal level.  The Veteran reported experiencing lower back and left leg pain, and the treating physician noted that the Veteran did appear to have radicular symptoms in the L-5 dermatomal pattern.  

A January 2007 private treatment record notes that the Veteran experienced back pain and radicular symptoms in both lower extremities.  In a subsequent January 2007 private treatment record, the Veteran reported left leg pain.  On physical examination, the Veteran demonstrated tenderness of his lumbar paraspinous muscle, with the Veteran experiencing slight pain on range of motion testing of extension, left rotation, and left side-bending.  The Veteran had normal muscle testing and reflexes, but he demonstrated decreased sensation on the L-5 dermatomal level.  A February 2007 private treatment record reflects the Veteran's report of experiencing left hip and buttock sciatic pain since January 2007.  On physical examination, the Veteran demonstrated pain in the left lumbosacral junction and left buttock, and straight leg raise testing results were positive on the left.

A March 2007 private treatment record notes that the Veteran was experiencing back pain and radicular symptoms radiating to his left foot.  On physical examination, the Veteran demonstrated decreased range of flexion, extension, bilateral bending, and bilateral rotation.  On neurological testing, the Veteran had normal muscle function and reflexes, but he demonstrated decreased sensation in the L-5 dermatomal area.  A May 2007 private treatment record reflects the Veteran report of experiencing a slight improvement in his lower back pain after receiving a recent epidural steroid injection.  On physical examination, straight leg raise testing was positive.  

A June 2007 private treatment record reflects the Veteran's reevaluation after receiving an epidural injection, which he reported had resolved his right leg pain, although he reported that he was still experiencing left leg pain and occasionally dragged his left foot.  On physical examination, the Veteran had some slight tenderness across his lower back and his lumbar range of motion was slightly decreased.  On neurological testing, the Veteran had normal muscle and reflex function, but demonstrated decreased sensation in the L-5 dermatomal level.  A July 2007 private treatment record reflects the Veteran's report that his bilateral leg pain had completely abated after his most recent epidural injection, although he was still experiencing pain in the left portion of his back.  The Veteran also demonstrated a significant amount of tenderness in his left lower lumbar paraspinous muscles.

The Veteran was afforded a VA general medical examination in February 2008, which included an assessment of his service-connected lumbar spine disability and its related neurological manifestations.  During the examination, the Veteran reported experiencing chronic back pain that interferes with his activities of daily living.  The Veteran further reported that repetitive use occasionally alleviates and occasionally aggravates his lower back pain.  However, he reported that his lower back pain was unchanged since it was last evaluated for VA purposes.  The Veteran also denied experiencing any incapacitating episodes of back pain.  

On physical examination, the Veteran had demonstrated a normal gait and mild tenderness to palpation to the lumbar area.  On range of motion testing, the Veteran demonstrated forward flexion to 85 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 30 degrees.  The examiner noted that there was no additional limitation of motion on repetitive range of motion testing.  The examiner stated that during flare-ups, the Veteran experiences pain on motion but no weakness or spasm.  The examiner further stated that the Veteran experiences pain radiating to his lower extremities and noted that the Veteran's absent ankle jerks were likely more stress-related that a neurological abnormality.  X-rays of the Veteran's lumbar spine were interpreted to reveal no acute abnormalities.  

The Veteran was afforded another VA examination in October 2009, during which he reported experiencing daily back pain that radiates bilaterally to his buttocks and lower extremities, with his right lower extremity more symptomatic than the left lower extremity.  The Veteran denied experiencing any subluxation, instability, dislocation, bowel or bladder incontinence, foot drop, or saddle anesthesia.   He reported using a cane to ambulate and stated that he could walk approximately two blocks, stand for approximately 15 minutes, and sit for approximately 10 minutes.  He further reported that he has not had any incapacitating episodes of back pain in the 12 months prior to the time of the examination.

On physical examination, the Veteran demonstrated a normal gait and no tenderness to his vertebral column on palpation, but he did report tenderness to his paraspinal muscles.  On range of motion testing, the Veteran demonstrated forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The Veteran experienced tenderness to lower lumbar spinal area throughout range of motion testing, but the Veteran did not evidence any additional weakness, fatigability, incoordination, additional limitation of motion, or loss of joint function on repetitive range of motion testing.  On neurological testing, the Veteran had positive straight leg raise testing on the right but not on the left, and the sensory, motor, and reflex examination of the Veteran's bilateral lower extremities were normal.  The examiner accordingly diagnosed the Veteran with a lumbosacral strain with radiculopathy of the right lower extremity only, noting no objective evidence of radiculopathy of the left lower extremity.

A December 2008 private treatment record reflects the Veteran's report of experiencing back pain, and the Veteran demonstrated some stiffness on lateral bending and rotation.  An August 2009 VA treatment record reflects that the Veteran demonstrated paraspinal tenderness and some muscle spasm, but straight leg raise testing was negative, and the Veteran had normal strength and sensation.  An October 2009 VA treatment record reflects a notation that the Veteran's lower back pain was due to significant degenerative changes in his lumbar spine, but he did not have any radicular symptoms.  A December 2009 VA treatment record reflects the Veteran's request for a back brace to treat his lower back pain.  An April 2010 VA treatment record reflects that the Veteran demonstrated paraspinal tenderness and some muscle spasm, but straight leg raise testing was negative, and the Veteran had normal strength and sensation.  

The Veteran was afforded another VA examination in January 2010, which included an assessment of his service-connected lumbar spine disability and its related neurological manifestations.  During the examination, the Veteran reported experiencing back pain and numbness of his right lower extremity.  On physical examination, straight leg raise testing was negative bilaterally. Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, bilateral lateral rotation was 25 degrees, and left lateral flexion was 30 degrees.  (The examiner did not note the range of right lateral flexion.)  The examiner noted that the Veteran experienced pain on range of motion testing but that the Veteran's ranges of motion were not further limited on repetitive range of motion testing, to include as the result of pain.

A January 2010 private treatment record reflects that straight leg raise testing produced pain in the Veteran's right hip, and a January 2010 private MRI study was interpreted to multilevel lumbar spondylosis.  A February 2010 private treatment record notes that straight leg raise testing was positive, eliciting lower back pain to the popliteal area.  March 2010 private treatment records reflect the Veteran's report of experiencing lower back pain radiating to his lower extremities and left leg numbness and that the Veteran demonstrated absent reflexes in his knees and ankles.  However, straight leg raise testing was negative.  An October 2010 VA treatment record reflects the Veteran's report that he uses a cane as an ambulatory device due to pain and numbness in his back and leg.  A December 2010 private treatment record reflects the Veteran's report of pain radiating from his left buttock down his left lower extremity.

During his November 2010 Board hearing, the Veteran testified that he cannot touch his toes due to back pain and he estimated his lumbar range of motion as ranging from extension at 11 o'clock to flexion at 2 o'clock, with continuous pain throughout.  The Veteran also reported that his right leg has locking episodes, weakness, and fatigue, and that he needs a cane for ambulation.  He also affirmed experiencing pain on motion that increases with repetitive motion, as well as numbness.

After reviewing the evidence of record, the Board determines that a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability is not warranted.  Specifically, the Veteran has not demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less, and there is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Rather, the Veteran has demonstrated at least 60 degrees of forward flexion throughout the entire appeal period each time his range of motion has been recorded in degrees, and no treatment provider or VA examiner has noted any evidence of thoracolumbar ankylosis.  As such, a basis for granting a schedular rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability has not been presented.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Board notes that in the recently issued case of Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011), the Court clarified that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Rather, the Court clarified that Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), which held that "painful motion . . . is deemed to be limited motion," is limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003, the rating criteria for degenerative arthritis.

The Board does not find that the evidence of record creates a basis for awarding an increased disability rating based on evidence of functional loss.  While the Veteran has reported experiencing pain on range of motion during some of his clinical assessments of record, and he has reported that his back becomes more painful upon use, there has been no objective indication that the Veteran experiences any increased functional impairment after repetitive use.  Rather, the VA examination reports reflect consistent findings of no additional limitation of motion on repetitive range of motion testing.  Moreover, given that the Veteran's thoracolumbar spinal range of motion findings of record far exceed the criteria for the assignment of the next higher rating, the Board finds that the current rating adequately contemplates any reported additional limitation of function during a flare-up or on repetitive use.  As such, the Board finds that the assignment of an increased disability rating based on functional loss is not warranted.

Turning next to the neurological manifestations of the Veteran's lumbar spine disability, the Board notes that the Veteran has reported symptoms of radiculopathy of his both lower extremities throughout the current rating period, and various diagnostic testing performed during the current rating period have revealed objective evidence of radiculopathy of his bilateral lower extremities.  In this regard, straight leg raise testing was positive on the left in February 2007, bilaterally in May 2007, on the right in October 2009 and January 2010, bilaterally in February 2010, and on the left in December 2010.  Furthermore, the record reflects that the Veteran has undergone numerous epidural steroid injections throughout the course of this appeal that have been administered to treat the Veteran's reported radicular symptoms of his bilateral lower extremities.

Accordingly, the Board finds that the Veteran should be awarded separate 10 percent ratings for radiculopathy of the bilateral lower extremities throughout entire appeal period.  However, the Board does not find that the evidence of record reveals that the Veteran's radiculopathy of his lower extremities is more severe as he has not consistently presented with clinical evidence of radiculopathy, as reflected by the multiple negative straight leg raise testing results of record.  Moreover, the evidence of record shows that his bilateral radiculopathy is manifested by primarily by sensory complaints, resulting in no more than mild incomplete paralysis.  In this regard, while the Veteran reported experiencing a left foot "drag" when receiving treatment in June 2007, no objective evidence of foot drop has been noted, and the Veteran denied this symptomatology during his October 2009 VA examination.  Furthermore, the Board does not find a basis for awarding separate ratings for any other neurological manifestations of the Veteran's lumbar spine disability.  The Veteran has specifically denied experiencing any bowel or urinary incontinence.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's lumbar spinal disability increased rating claim, including the Veteran's reported back and radicular symptomatology, which is detailed and discussed above.  The Board further acknowledges that the Veteran is competent to report his back symptomatology and finds the Veteran's accounts to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, as detailed above, certain objective criteria must be met in order to warrant an increased schedular rating under the applicable rating criteria, and the record lacks the requisite objective findings to support an increased rating.

In sum, the criteria for a schedular rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability have not been met.  However, the criteria for the award of separate 10 percent ratings, but no higher, for radiculopathy of the bilateral lower extremities as neurological manifestations of the Veteran's lumbar spine disability throughout the entire rating period have been met.  

Right Hand Disability

The Veteran's service-connected right wrist hand reflex symptomatic dystrophy due to medial nerve injury has been rated as 30 percent disabling throughout the rating period on appeal pursuant to Diagnostic Code 8515 for paralysis of the median nerve.

Pursuant to Diagnostic Code 8515, 10, 30, and 50 percent ratings are assigned when the incomplete paralysis of the major extremity is mild, moderate, or severe respectively.  A 70 percent rating is assigned for complete paralysis of the median nerve of the major arm with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

The relevant evidence of record includes the Veteran's private treatment records, VA treatment records, VA examination reports, and lay evidence reflecting his perceived right hand symptomatology.

A September 2005 private treatment record reflects the Veteran's report of experiencing right hand pain and numbness, as well as shoulder pain.  On physical examination, the Veteran had no muscular atrophy of his right upper extremity, and nerve conduction studies were interpreted to reveal mild carpal tunnel syndrome.
A December 2005 private treatment record reflects the Veteran's report of experiencing right hand pain that is exacerbated with grasping and alleviated with rest, as well as right hand numbness.  The treatment provider noted that recent nerve conduction studies revealed carpal tunnel syndrome and recommended that the Veteran undergo a right median nerve release surgical procedure, as conservative measures to treat the Veteran's right hand symptoms had failed.

In January 2006, the Veteran underwent a right hand carpal tunnel release surgery, and he was assigned a temporary total rating for convalescence until March 2006, at which time his schedular 30 percent rating was resumed.  As the Veteran is in receipt of a 100 percent rating for this period, the Board will not consider this convalescent period when adjudicating the instant appeal.    

An April 2006 letter from the Veteran's private treatment provider reflects that the Veteran had reported experiencing residual right hand weakness and right shoulder/trapezius pain since his January 2006 surgery.  May 2006 and June 2006 VA treatment records reflect the Veteran's report that his right hand pain had increased since his carpal tunnel release surgery; however, the evaluating physician noted no neurologic deficit of the right upper extremity nor any evidence of reflex sympathetic dystrophy.  A June 2006 private treatment record reflects that the Veteran was still experiencing right hand numbness and decreased grip strength.  The physician opined that these residual post-surgical symptoms could reflect that his carpal tunnel release surgery was ineffective or that his symptoms were related to cervical radiculopathy.  Additionally, the physician stated that while 15 percent of patients with carpal tunnel syndrome experience related shoulder pain, the Veteran had right shoulder damage, namely a partial rotator cuff tear and impingement syndrome, as revealed on an MRI study.

In August 2006, the Veteran was afforded a VA peripheral nerves examination to determine whether his carpal tunnel syndrome was etiologically related to his service-connected right wrist hand reflex symptomatic dystrophy due to medial nerve injury.  During the examination, the Veteran reported experiencing right arm pain that increases with work and activity.  After conducting an examination of the Veteran, the examiner stated that the only neurological deficit discovered was slightly diminished reflexes.  The examiner acknowledges the Veteran's report that his pain radiates from his neck and hypothesized that the Veteran could have some cervical radiculopathy, concluding that the Veteran should undergo nerve conduction studies to clarify the etiology of his right upper extremity symptomatology.  A nerve conduction study was conducted in September 2006, and the results were interpreted to reveal mild right ulnar mononeuropathy that correlated with cubital tunnel syndrome, as well as cervical radiculopathy, but no evidence of peripheral neuropathy or right median mononeuropathy.

A November 2006 private treatment record reflects that the Veteran had a weak right hand grip and numbness in the median distribution.  A December 2006 letter from the Veteran's private treating physician reflects the physician's assessment that the Veteran had continued to experience right arm pain and numbness after his carpal tunnel syndrome release surgery.  The physician reported that the Veteran also has cervical radiculopathy and right arm cubital tunnel syndrome.

The Veteran was afforded a VA examination in February 2008, which included an assessment of whether the Veteran's right shoulder and arm symptoms were related to his service-connected right hand disability, and the examiner determined that they were not related.  (Indeed, the Veteran was denied service connection for a right arm and shoulder disorder in an unappealed decision of a May 2008 rating decision.)  In a February 2008 VA neurological disorders examination, the Veteran's service-connected right hand disability was assessed.  The Veteran reported experiencing right hand pain and a right hand tremor.  On physical examination, the Veteran demonstrated no neurological deficits, with the exception of a light decreased sensitivity to pinprick in the palmar region of the right hand.

The Veteran underwent another VA neurological examination in July 2008, during which he reported experiencing right hand pain and a right hand tremor.  On physical examination, the Veteran's right hand fingers and grip strength were normal, with the Veteran able to fully flex his fingers across the palmar crease, and he could oppose his thumb to his middle and long fingers.  He lacked approximately one centimeter when attempting to touch his thumb to his ring and little finger.  He demonstrated right wrist extension to 50  degrees, flexion to 30 degrees, radial deviation to 10 degrees, and ulnar deviation to 40 degrees, all without pain on motion.  An examination of the Veteran's fingers failed to note any unusual extension, and the Veteran had a range of finger motion from 0 degrees of extension to 90 degrees of the metacarpophalangeal joints and proximal interphalangeal joints, and he demonstrated 0 to 20 degrees of motion in his interphalangeal joints.  The Veteran demonstrated right thumb range of motion from 30 degrees of extension to 45 degrees of flexion with pain, and he had no range of right thumb interphalangeal joint motion.  On neurological examination, the Veteran had full motor strength and musculature, but demonstrated decreased sensation in the ulnar fifth finger and right radial thumb.  The examiner diagnosed the Veteran with reflex sympathetic dystrophy of the right wrist and hand.

The Veteran underwent another VA examination in January 2010, during which he reported experiencing right hand pain and an intermittent tremor and that his symptoms increased with activity.  On physical examination, the Veteran had poor strength in his right hand and decreased pinprick sensation of the first three fingers of the right hand, and he had some muscular weakness on thumb to index and small finger testing, but no muscular atrophy.  There was no evidence of hand tremor on extension of his hands on finger-nose-finger testing.  The examiner noted a diagnosis of reflex sympathetic dystrophy of the right median nerve, which the examiner characterized as stable.  

A January 2010 private treatment record reflects the Veteran's report of experiencing right hand numbness, and the treating physician noted that the Veteran evidenced decreased hand grip strength, with weakness particularly evident in the median innervated muscles.  An April 2010 private treatment record reflects the Veteran's report of experiencing right hand numbness in the median distribution and hand spasms.  The Veteran demonstrated good grip strength, no muscle atrophy, and symmetric reflexes, but diminished sensation in the median distribution.  The evaluating physician recommended that the Veteran undergo a nerve conduction study to determine whether the Veteran was experiencing the symptoms of entrapment neuropathies or radiculopathy.  A May 2010 private nerve conduction study was interpreted to reveal evidence of mild sensory polyneuropathy and residual carpal tunnel syndrome.

During his November 2010 Board hearing, the Veteran reported that his right wrist locks; his right index finger is numb; he is unable to tie a necktie or hold a pencil; and he wears a wrist brace to treat his right hand symptoms.

At the outset of this analysis, the Board notes that the Veteran appears to have several distinct disabilities that combine to create his current upper right extremity symptomatology, including a right shoulder rotator cuff tear and impingement syndrome, cervical radiculopathy, and his service-connected right hand disability, which has been characterized as an impingement of his median nerve.  In as much as the Veteran has been denied service connection for both a cervical spine disorder and right shoulder and arm disorder as secondary to his service-connected right hand disability, the Board will not consider the symptomatology of record that has been attributed to those disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, with regard to the Veteran's right hand disability, the Board notes that the evidence of record fails to reflect any clinical characterizations of the Veteran's median nerve impairment as mild, moderate, or severe.  

Nevertheless, after reviewing the evidence of record, including the Veteran's reported right hand symptoms, the Board finds that an increased disability rating for the Veteran's service-connected right hand disability is warranted, as the evidence of record suggests that the Veteran's disability may be characterized as productive of severe incomplete paralysis of the median nerve.  In that regard, the Board notes that the Veteran has consistently reported experiencing hand numbness and pain, and he has been assessed on numerous occasions as evidencing a weakened right hand grip.  Furthermore, during his 2008 VA examination, the Veteran was noted to have little right thumb function, and during his 2010 Board hearing, the Veteran testified that he was unable to tie a necktie or hold a pencil with his dominant right hand due to his right hand symptoms.  The Veteran has also been noted to have decreased pinprick sensation to his right hand and evidence of numbness in the median aspect of his hand, and the Veteran's treatment records reflect that he regularly receives treatment for this painful condition and that his treatment providers have made many unsuccessful attempts to treat his hand symptoms with steroid injections, surgery, medications, and a wrist brace.  

Given the totality of evidence, the Board finds that, for the entire appeal period, the Veteran's right hand disability may be characterized as productive of severe incomplete paralysis of the median nerve, thereby warranting the assignment of a 50 percent disability rating.  However, the Board does not find that the evidence suggests that the Veteran's right hand disability is productive of complete paralysis of the median nerve as nerve conduction studies have not consistently demonstrated a median nerve impairment, and the medical evidence of record fails to include any characterization of the Veteran's median nerve impairment as complete paralyzed.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reported right hand symptomatology.  Indeed, the Board's assignment of an increased rating is predicated, in large part, on the Veteran's reports of pain, numbness, and functional loss.  However, this lay evidence is insufficient to support a finding that the Veteran is entitled to a rating in excess of 50 percent, as the objective evidence of record fails to characterize the Veteran's right hand disability as productive of complete paralysis of the median nerve.

Thus, a 50 percent schedular rating, but no higher, for the Veteran's service-connected right hand disability is warranted.

Other Considerations

The Board has considered whether staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology with respect to each disability has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's back, bilateral lower extremity, and right wrist symptomatology is fully addressed by the rating criteria under which each disability is rated.  There are no additional symptoms of such service-connected disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's service-connected disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's claim for a TDIU is already on appeal, no further discussion of such is necessary at this time. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for ratings in excess of those already assigned to his service-connected back, bilateral lower extremities, and right wrist disabilities.  As such, to the extent that the Board has denied higher ratings herein, the Board finds that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 20 percent for service-connected lumbosacral strain is denied.

For the entire appeal period, a 10 percent rating, but no higher, for radiculopathy of the right lower extremity is granted, subject to the provisions governing the award of monetary benefits.

For the entire appeal period, a 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the provisions governing the award of monetary benefits. 

For the entire appeal period, a 50 percent rating for service-connected right wrist hand reflex symptomatic dystrophy due to medial nerve injury is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Although additional delay is regrettable, a remand with regard to the issues of entitlement to service connection for an acquired psychiatric disorder other than depression, entitlement to a temporary total rating due to hospitalization for PTSD in excess of 21 days, and entitlement to a TDIU is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2011).

With regard to the Veteran's service connection claim for an acquired psychiatric disorder other than depression, which he claimed as PTSD, the Board notes that the Veteran's post-service VA and private treatment records first reflect a diagnosis of PTSD in January 2007.  While the treatment records do not contain a definitive medical opinion linking the Veteran's PTSD to his reported in-service stressors, the stressors are referenced in conjunction with his treatment for PTSD.

The Veteran has two reported service-related PTSD stressors.  He alleges that, during his period of active service, his good friend and fellow service member was killed in a motor vehicle accident in November 1972.  Corroboration research requested by the RO confirmed that the service member named by the Veteran was killed in a non-hostile incident in the United States in November 1972.  Additionally, the Veteran has submitted official records from November 1972 reflecting the military's disposition of the remains of belongings of this deceased service member.

The Veteran also reported that, during a period of inactive duty for training, some of his fellow Texas Army National Guard reservist service members were killed in a helicopter crash, which he recalled occurred in May 1987 at Fort Hood, Texas.  He further reported that he was excluded from this helicopter training exercise because he had a recent foot injury, and therefore he experiences feelings of survivor's guilt.  The Veteran submitted a newspaper article reporting that members of the Texas Army National Guard were killed in a helicopter crash in June 1987 at Ford Hood, Texas.  However, a research request submitted by the RO failed to corroborate the Veteran's reported stressor, as the RO provided the incorrect location of the helicopter crash and the incorrect name of the reservist service member involved.

Resolving all reasonable doubt in his favor, the Board finds that the Veteran's reports of his service-related stressors are credible, as they have remained consistent over time as reflected in his submitted statements, hearing testimony, and treatment records.  C.f. See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a Veteran, that had varied over time was not credible).  Thus, given the totality of the evidence, the Board finds that there is sufficient evidence of record to corroborate the Veteran's reported in-service stressors.  However, the evidence of record does not contain a definitive medical opinion addressing the etiology of the Veteran's PTSD.  Moreover, the Veteran has not been provided with a VA examination specifically addressing the etiology of his PTSD.  The record reflects that the Veteran was provided with a VA examination whose caption indicates the examination was for "mental disorders except PTSD and eating disorders" in February 2008.  The examination appears to have been provided in conjunction with the Veteran's service connection claim for depression.  However, the Veteran has not been afforded a VA examination to address the etiology of his diagnosed PTSD, and the Board finds that this should be accomplished.

Pertaining to the Veteran's claim of entitlement to a TDIU, the AOJ should adjudicate such issue in light of the Board's award of increased disability ratings herein.  In this regard, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

With regard to the Veteran's claim seeking a temporary total disability rating due to hospitalization for PTSD in excess of 21 days, the record reflects that VA received the Veteran's claim in February 2009, and in March 2009, the RO issued a letter informing the Veteran that he was ineligible to receive this benefit as he was not service-connected for PTSD.  In October 2009, the Veteran filed a notice of disagreement with this decision; however, the RO did not provide the Veteran with a statement of the case pertaining to this issue.  

No special wording is required for a notice of disagreement, and the Board finds that the Veteran's statement received in October 2009 was sufficient to voice his disagreement with RO's denial of his claim, as reflected in the March 2009 decision.  As such, the Board finds that the Veteran's statement serves as a notice of disagreement for the issue of entitlement to a temporary total disability rating due to hospitalization for PTSD in excess of 21 days.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, as noted above, the Veteran has not been provided with a statement of the case with regard to this issues, and this should be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should be advised that if he wishes to perfect an appeal of either issue to the Board, he must file a timely substantive appeal after receiving his statement of the case.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran regarding the issue of entitlement to a temporary total rating for hospitalization in excess of 21 days for PTSD pursuant to his October 2009 notice of disagreement.  The Veteran should be advised that if it is his desire to have the Board consider this issue, it will be necessary to submit a timely substantive appeal with respect to it.  

2.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD.  The claims file and a separate copy of this Remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

If the Veteran is diagnosed with PTSD, the examiner should specify the stressor(s) that provided the basis of the diagnosis.  In this regard, the examiner is advised that the Veteran's stressors regarding the death of his good friend and fellow service member in a motor vehicle accident in November 1972 and the death of fellow Texas Army National Guard reservist service members in a helicopter crash in May 1987 are considered verified.

If the Veteran is diagnosed with an acquired psychiatric disorder in addition to, or other than, PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder, other than PTSD, is related to the Veteran's military service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the second directive, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim for service connection for an acquired psychiatric disorder other than depression should be readjudicated based on the entirety of the evidence.  The AOJ shall also adjudicate the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of his service-connected disabilities.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


